Citation Nr: 0701730	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-10 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational assistance benefits under 38 
U.S.C. Chapter 30 (Montgomery GI Bill) for correspondence 
courses.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1997 to December 2006.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim for 
educational benefits.
FINDING OF FACT

The veteran signed an enrollment agreement for correspondence 
courses on February 14, 2004; he affirmed that agreement on 
September 24, 2004.


CONCLUSION OF LAW

The requirements for VA educational assistance under Chapter 
30, Title 38, United States Code for correspondence courses 
have been met.  38 U.S.C. § 3011 (West 2002); 38 C.F.R. 
§ 21.4256 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to educational benefits 
for correspondence courses.  

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. 
See generally the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2006).

For two reasons, set out immediately below, the Board 
concludes that the VCAA is inapplicable in this case.

First, VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(d)."  To that end, the Board recognizes that the RO 
advised the veteran by letters dated in June 2004 and July 
2004 as to the additional information needed to complete his 
claim, specifically a copy of the certificate of affirmation 
of enrollment agreement.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA notice 
was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2006) for claims under Chapter 30, not the 
VCAA.

Second, the Court has held that, where the facts averred by 
the claimant could never satisfy the requirements necessary 
to substantiate the claim, any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].  See also 
VAOPGCPREC 
5-2004 (June 23, 2004) [VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit].  Because interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the veteran is not required.

Analysis

The crux of this case centers on whether the veteran properly 
affirmed his enrollment agreement for correspondence courses 
completed in March 2004.

Pursuant to 38 C.F.R. § 21.4256, an enrollment agreement for 
correspondence courses shall not be effective unless the 
veteran, spouse, surviving spouse, or reservist after the 
expiration of 10 days after the agreement is signed, shall 
have signed and submitted to VA a written statement, with a 
signed copy to the institution, specifically affirming the 
agreement.  See 38 C.F.R. § 21.4256 (b)(3) (2006).

In the instant case, the veteran signed an enrollment 
agreement on February 14, 2004 for three correspondence 
courses, which he completed in March 2004.  
He affirmed the enrollment agreement for these courses on 
September 24, 2004 and submitted the document to VA.

Applying 38 C.F.R. § 21.4256 to the facts in the instant 
case, the veteran could affirm the enrollment agreement 
beginning 10 days after it was signed, or any time after 
February 24, 2004.  As noted above, he did so in September 
2004.  Accordingly, the veteran affirmed his enrollment 
agreement as required of him under 38 C.F.R. § 21.4256.  

The RO, in denying the claim, stated that the veteran did not 
affirm the enrollment agreement in a timely fashion, as he 
did so well after he had completed the correspondence courses 
in March 2004.  In so denying the claim, the RO relied upon 
38 C.F.R. § 21.4256 (b)(3).  However, that regulation does 
not include any time period as of which affirmation must be 
signed.  The only time restriction is that the affirmation 
cannot be submitted within ten days after the agreement is 
signed.  The RO pointed to no other VA law or regulation to 
support its position concerning untimely filing, and the 
Board itself has identified no time limitation on filing, 
aside from the one just mentioned..  

Accordingly, the Board finds that the veteran has taken the 
appropriate steps to receive educational assistance benefits 
for correspondence courses completed in March 2004.  The 
benefit sought on appeal is accordingly granted.



ORDER

Entitlement to educational assistance benefits under 38 
U.S.C. Chapter 30 (Montgomery GI Bill) for correspondence 
courses is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


